The Attorney                General of Texas
                                           April        20,   1978

JOHN L. HILL
Attorney General


                   Honorable John H. Morris                          Opinion No. H- 1157
                   Fannin County Attorney
                   Bonhem, Texas 75418                               Re: Whether e juvenile proba-
                                                                     tion officer is a peace officer.

                   Dear Mr. Morris:

                          You have requested our opinion concerning whether a juvenile probation
                   officer who is also en adult probation officer is e peace officer.      Article
                   5139L, section 2A, V.T.C.S., authorizes the Fennin County Juvenile Board to
                   “appoint a juvenile officer who shall have the powers end duties prescribed by
                   Article 5142.”

                          Article 5142, V.T.C.S., provides that juvenile officers “shell he vested
                   with all the power end authority of police officers or sheriffs incident to their
                   offices.” Thus in In re S.E.B., 514 S.W.2d 948 (Tex. Civ. App. - El Paso 1974,
                   no writ), the court held that a juvenile probation officer had the right of a
                   police officer to make arrests pursuant to article 14.01 of the Code of
                   Criminal Procedure.      See also Attorney General Opinion O-7332 (1946).
                   Accordingly, in our opinion a juvenile officer whose powers end duties are
                   governed by article 5142 has the power and authority of a peace officer. See
                   Code Crim. Proc. art. 2.12; Attorney General Opinion H-522 (1975). We do=
                   believe he would lose the powers of e peace officer merely because he is also
                   an adult probation officer. -See Attorney General Opinions H-549 (1975); H-
                   167 (1973).

                         The juvenile officer need not he certified pursuant to article 4413
                   (29ea), which was amended in 1975 to apply only to persons designated as
                   peace officers by article 2.12 of the Code of Criminal Procedure and section
                   51.212 of the Education Code. V.T.C.S. art. 4413 (29ae), § 8(h); House Bill
                   1202, Acts 1975, 64th Leg., ch. 547.

                                                    SUMMARY

                              A juvenile officer   whose powers and duties are
                              governed by article 5142 has the authority of a peace
                              officer.




                                                   P.     4688
 Honorable John H. Morris   -   Page 2    (H-1157)



                                           Very truly yours,




                                           Attorney General of Texas

 APPROVED:                         V

:4
 DAVID M. KENDALL, First Assistant




 C. ROBERT HEATH, Chairman
 Opinion Committee

 jst




                                   p.    4689